Nichols, Judge.
The judgments o-f this court (Brown v. Ledger-Enquirer Co., and Grimes v. Ledger-Enquirer Co., 97 Ga. App. 595, 103 S. E. 2d 616), reversing the judgments of the *463trial court sustaining the defendant’s general demurrer to the plaintiffs’ petitions having been reversed by the Supreme Court of Georgia on certiorari (Ledger-Enquirer Co. v. Brown; Ledger-Enquirer Co. v. Grimes, 214 Ga. 422, 105 S. E. 2d 229), the said judgments of this court are vacated and the judgments of the trial court are affirmed in accordance with the judgments of the Supreme Court.
Decided October 24, 1958.
James H. Fort, Al Williams, for plaintiffs in error.
Foley, Chappell, Kelly & Champion, contra.

Judgments affirmed.


Felton, C. J., and Quillian, J., concur.